DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 1-3 of the remarks, filed 02/17/2022, with respect to claims 1-20 have been fully considered and are persuasive.  The 35 USC 102 rejection of claims 1-20 has been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the prior art of record neither shows nor suggests the combination of method steps of applying a plurality of test operation signals to a wafer containing the IC device; generating a test enable signal in response to detecting, on the wafer, a toggling of at least one of the plurality of test operation signals; and then testing at least a portion of the IC device in response to said generating the test enable signal.
Claims 2-7 depend from allowed claim 1 and are therefore also allowed.
With respect to claim 8, the prior art of record neither shows nor suggests the combination of structural elements comprising a plurality of integrated circuit (IC) dies separated from each other by a plurality scribe lines on the wafer, said plurality of IC dies including a first IC die having a plurality of test pads thereon and a plurality of integrated circuits therein, including a test circuit configured to generate a test enable signal in response to detecting a toggling of at least one of a plurality of test operation signals applied to the plurality of test pads by an external tester electrically coupled by a plurality of probes to the plurality of test pads.
Claims 9 and 10 depend from allowed claim 8 and are therefore also allowed.
With respect to claim 11, the prior art of record neither shows nor suggests the combination of method steps of receiving, on the die, test operation signals provided by an external tester via test pads of the die; detecting, on the die, a toggling of any one of the test operation signals; generating, on the die, an internal test enable signal in response to the detected toggling; and performing, on the die, a test on the semiconductor device based on the internal test enable signal.
Claims 12-17 depend from allowed claim 11 and are therefore also allowed.
With respect to claim 18, the prior art of record neither shows nor suggests the combination of method steps of setting, on the buffer die, a mode register set (TMRS) bit signal allocated to indicate that a test access signal pad is not used by an external tester: receiving, on the buffer die, master test operation signals provided by the external tester via master test pads of the buffer die; detecting, on the buffer die, a toggling of any one of the master test operation signals; generating, on the buffer die, an internal master test enable signal in response to the detected toggling after receiving the TMRS bit signal; transmitting, on the buffer die, the internal master test enable signal via through- electrodes of the core dies to an internal test enable signal line of a channel selected from the core dies; and performing a test on the semiconductor device, in the selected channel, based on the internal master test enable signal.
Claims 19 and 20 depend from allowed claim 18 and are therefore also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 US PUB 2012/0173924 discloses a dual endianess and other configuration safety in lock step 
dual-core system, and other circuits, processes and systems.

US PUB 2012/0307867 discloses a voltage-temperature sensor and system including 
the same.

US PUB 2014/0185393 discloses a design for test (DFT) read speed through transition 
detector in built-in self-test (BIST) sort.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814. The examiner can normally be reached M-F (flex schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEMILADE S RHODES-VIVOUR/Examiner, Art Unit 2867                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858